DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 20, 2018. It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because of informalities as follows:
37 CFR 1.84(k) states, in part: “The scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction.”
Figures 1 and 2 should be enlarged; especially figure 2, wherein enlargement of the figure will enable the specific details to be properly illustrated.
37 CFR 1.84(l) states, in part: “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.”
Figures 1-3 are of such quality as to not conform to the requirements of 37 CFR 1.84(l).
37 CFR 1.84(q) states, in part: “Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines must be executed in the same way as lines in the drawing. See paragraph (l) of this section.”
The black dots at the end of the lead lines should be removed, for figures 1-2.  
Also in figure 2, the multiple diagonal lines within the figure should be removed, as well as the cross-hatched shading on the single layer of material indicated by numeral 7.  
In addition, the applicant should indicate all of the layers which are 6, 7, and 8: the second full paragraph of page 7 of the applicant’s specification indicates there are four layers of material 8 (the 1st piezoelectric) and nine layers of material 7 (the 2nd piezoelectric).  The identification of each layer, as well as the position of the electrodes is not clear at all from figure 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality:
Page 7, line 17: change “another” to - - Another - -   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 1, from which claims 2-15 all depend, recite two piezoelectric layers.  The two piezoelectric layers are defined in claim 1 by a property of the intended materials, specifically:
“the first piezoelectric layer has a first structure, in which a piezoelectric coefficient decreases as temperature increases, and 
the second piezoelectric layer has a second structure in which a piezoelectric coefficient increases as temperature increases”.
Due to the two layers having dissimilar/divergent properties, claim 1 thus recites at least two different piezoelectric materials.
Dependent claims 2 and 13 confirm that the two piezoelectric materials are indeed, different with the second piezoelectric layer being recited specifically as lithium niobate, which is also recited in the specification on pages 2, 3, 4, and 6.
The first piezoelectric layer is recited as a “bismuth layer ceramic sheet” in dependent claims 2 and 13.  This material is also recited in the specification on pages 2, 3, and 6.
However, neither the claims nor the specification provide any further details as to the specific nature of the first piezoelectric layer.  It is also noted that independent claim 1 does not specifically any piezoelectric material, for either the first or the second layers.  Therefore, since claim 1 merely recites two material layers, as defined only by one property for those materials, then independent claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, as recited in claim 1.
The breadth of the claims, and thus the nature of the invention, is straightforward, a piezoelectric layered structure utilized as an accelerometer (i.e. acceleration sensor).  As to the state of the art, piezoelectric materials, and acceleration sensors are notoriously well known, and one of ordinary skill in the art regarding these materials and sensors would be apprised as such.
However, the applicants have not provided any specificity as to the identification or possible listing of which bismuth materials could be utilized for the first piezoelectric layer.  The applicant’s specification also does not provide any examples at all.  Furthermore, there are a plethora of known bismuth-based materials that exhibit piezoelectric properties; a limited listing includes bismuth ferrite, bismuth germanium oxide, bismuth sodium titanate (NBT), strontium bismuth tantalate (SBT), bismuth titanate oxide, bismuth titanate, bismuth oxide, bismuth manganate, and other bismuth-containing perovskite compounds.  In addition, as noted in Leist et al. (cited on the attached form PTO-892), the prior art literature teaches bismuth-based ceramic piezoelectric materials that do not have a drop in piezoelectric coefficient as temperature increases, at least for a wide range of temperatures.  Due to such a vast array of bismuth-based piezoelectric materials, and prior art which seems to conflict with the claim limitations regarding those materials, there exists an undue burden upon a person of ordinary skill in the art, due to the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  For these reasons, claim 1 is rejected for lack of enablement, under 35 U.S.C. 112(a).
//
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, and related to the above discussion under 35 USC 112(a), the claim does not recite the specific materials utilized for the two distinct piezoelectric layers.  In addition, in the cited art reference of Leist et al., there are known bismuth-based ceramic piezoelectric materials that do not conform to the claimed limitation of “a piezoelectric coefficient decreases as temperature increases”.  Also, the temperature ranges for the properties of the two piezoelectric layers is not given (not in the claims nor in the specification), further adding to the confusion as to potential materials that may even be used for the two layers.  Without any specific identification of the bismuth-based piezoelectric material, and with supporting data that appears to conflict a portion of the claim as well, the claim is rendered confusing and indefinite.
For purposes of examination, claim 1 will be interpreted as:
“A piezoelectric ceramic structure, comprising: 
at least one first piezoelectric layer and at least one second piezoelectric layer stacked on each other, 
wherein, 
the first piezoelectric layer has a first structure, and 
the second piezoelectric layer has a second structure, and 
an electrode layer is disposed between the first piezoelectric layer and the second piezoelectric layer, and disposed on exposed end surfaces of the first piezoelectric layer and the second piezoelectric layer.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (US 6,590,316 B2, hereinafter referred to as ‘Koike’).
As to claim 1, Koike teaches a piezoelectric ceramic structure, comprising: 
at least one first piezoelectric layer (2) and at least one second piezoelectric layer (5) stacked on each other, 
wherein, the first piezoelectric layer has a first structure, and the second piezoelectric layer has a second structure (see figure 1; see also column 3, lines 1-15), and 
an electrode layer (7) is disposed between the first piezoelectric layer (2) and the second piezoelectric layer (5), and disposed on exposed end surfaces of the first piezoelectric layer and the second piezoelectric layer (also shown in figure 1).

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812